Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         DETAILED ACTION
This is in response to the communication filed on 05/29/2019. Claims 1-10 are pending in the application. Claims   1-10 are allowed.  
                                Examiner’s Reasons for Allowance
           The following is an examiner’s statement of reasons for allowances: 
Closest prior art in the record, US 9,755,825 B2, O’Brien et al. teaches A method and system for providing secure access to a device initiating communications using a peer-to-peer signaling protocol. In a device registration phase, the device contacts a secure access server, and authenticates to the secure access server by providing an identification, such as its factory ID. The secure access server then issues a device ID and private key to the authenticated device. A client can then initiate a further communication session and be authenticated by the secure access server. The secure access server returns the device identification and the device's public key to the client. The client and device can then perform a symmetrical key exchange for their current communication session, and can communicate with appropriate encryption (See Abstract)    
              Closest prior art in the record, US 2011/0302408 A1, McDermott et al teaches method and system that relates to a secure communication system. The system 
           Closest prior art in the record, US 2012/0047551 A1, Pattar et al teaches a method and system for a gateway outside of a network domain to provide services to a plurality of devices. For example, the gateway may act as a management entity or as a proxy for the network domain. As a management entity, the gateway may perform a security function relating to each of the plurality of devices. As a proxy for the network, the gateway may receive a command from the network domain to perform a security function relating to each of a plurality of devices. The network may know the identity of each of the plurality of devices. The gateway may perform the security function for each of the plurality of devices and aggregate related information before sending the information to the network domain (See Abstract)
            Closest prior art in the record, US 2017/0272945 A1, Link, II teaches a method and system wherein Pre Shared keys ("PSK") for application and data session security are generated using application authentication secret values stored in a SIM device/card. The SIM internally uses the secret values as inputs to a security algorithm engine, but the secret values are not accessible outside of the SIM. The application authentication secret values cannot be used to authenticate the SIM, or a device that 
               However, taken individually or in combination,   O’Brien et al., McDermott et al., Pattar et al.,  Link, II , or other cited prior arts do not anticipate nor fairly and reasonably teach a method comprising besides other limitations: if the relay gateway determines that the first authenticator received from  an endpoint at initialization phase is valid, it generates new asymmetric first and second authenticators using randomly generated numbers, and then transmits the authenticators to the application gateway, so that the application gateway updates the second authenticator in the whitelist and adds a record to a timeline log, and the endpoint updates and stores the first authenticator and arrangement of common keys; and whereby the relay gateway generates part of an encryption key using a second number randomly generated by the relay gateway and the first random number, and transmits that part of the encryption key to the application gateway; and the application gateway generates an encryption key by using said another part of the encryption key and the third random number, and stores the generated encryption key in the whitelist.
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494